Lbtton, J.
This was an action brought by the state of Nebraska to quiet the title to 80 acres of land in Adams county, the title to which the petition alleges became vested in the state of Nebraska by escheat, upon the death of Henry Keller, the owner of the same, without widow or heirs. The petition also alleged that a claim of title made to the same by the defendant Louis Keller was unfounded and invalid, and cast a cloud upon the plaintiff’s title, which it prayed to have removed. Louis Keller answered that Henry Keller died seised of the real estate and without widow and heirs, except himself, who was the brother and sole and only heir at law. He further pleaded an adjudication on appeal from the county court of Adams county in administration proceedings, in which he had been adjudged to be the only brother and sole heir at law of Henry Keller, deceased. The district court found generally for the defendant .and dismissed plaintiff’s petition. Plaintiff appeals.
The state introduced • evidence to show that, so far as any one in the locality where Keller had lived for about 15 *553years knew, he had no living relative. After the state rested, defendant proved that Keller had spoken to some of his neighbors of a brother in New York City, and an annt. The only other material evidence for defendant is a transcript of certain proceedings in the county court, and on appeal to the district court, on a petition of Louis Keller in the administration proceedings to be decreed the sole heir of Henry Keller.
The question is whether this decree is res judicata that Louis Keller is the sole and only heir of Henry Keller, deceased. The .state insists that it was error for the trial court to admit the record, for the reason that the county court had no jurisdiction to determine the title to real estate. The. defendant insists that the decree establishes the status of the heirs to the estate of the deceased, and unless avoided in some mode prescribed by law it binds and concludes the whole world. The question was exhaustively argued in the case of Fischer v. Sklenar, p. 553, post. After protracted deliberation and consideration, it was held in that case that the county court in the settlement of the estates of deceased persons has jurisdiction to find and determine who are the heirs of the deceased. The contention of the state must therefore fail in this respect.
It must be said also that in our opinion the state failed to produce sufficient evidence to make a prima facie case, since there was no proof of inquiries having been made as to the relatives of Keller at the place where he had formerly resided.
The judgment of the district court is
Affirmed.
Hamer, J., not sitting.